Citation Nr: 0935954	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected loss of vision, left eye.  

2.  Entitlement to an increased initial evaluation for 
service-connected osteoporosis with multiple fractures, 
thoracolumbar spine, evaluated as 20 percent disabling prior 
to January 7, 2008, and 40 percent thereafter.  

3.  Entitlement to an initial compensable evaluation for 
service-connected gallstones, status post cholecystectomy.  

4.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975, and from November 1975 to August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

In April 2003, the RO granted service connection for 
"residual of subarachnoid bleed/vestibular schwannoma, loss 
of vision, left eye," evaluated as noncompensable (0 percent 
disabling).  In June 2006, the RO granted service connection 
for osteoporosis with multiple fractures, thoracolumbar 
spine, evaluated as 20 percent disabling, and gallstones, 
status post cholecystectomy, evaluated as noncompensable.  In 
each case, the Veteran appealed the issues of entitlement to 
increased/compensable initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The RO subsequently increased his evaluation for his left eye 
vision loss to 30 percent, and his evaluation for his 
thoracolumbar spine disability to 40 percent.  However, since 
these increases did not constitute a full grant of the 
benefits sought, the increased initial evaluation issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

FINDINGS OF FACT

1.  The Veteran's service-connected loss of vision, left eye, 
is shown to be productive of corrected vision of no less than 
20/60.  
 
2.  Service connection is not currently in effect for a right 
eye disability; the Veteran is not blind in his nonservice-
connected right eye.  

3.  Prior to January 7, 2008, the Veteran's service-connected 
osteoporosis with multiple fractures, thoracolumbar spine, is 
shown to be productive of symptoms that include complaints of 
pain, forward bending (flexion) to 45 degrees, no ankylosis, 
and not incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  

4.  As of January 7, 2008, the Veteran's service-connected 
osteoporosis with multiple fractures, thoracolumbar spine, is 
shown to be productive of symptoms that include complaints of 
pain, and forward flexion to 30 degrees, ankylosis of the 
surgical site around L3, severe osteoporosis of the thoracic 
and lumbar spine, multiple compression fractures, and chronic 
back pain, but not unfavorable ankylosis of the entire 
thoracolumbar spine, or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

5.  The Veteran's service-connected gallstones, status post 
cholecystectomy, are not shown to be productive of mild 
symptoms.  

6.  The Veteran is shown to have the loss of use of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without assistance.  




CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 
evaluation in excess of 30 percent for left eye loss of 
vision have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.7, 4.75, 4.80, 
4.84a, Diagnostic Codes 6066, 6070 (2008).  

2.  Prior to January 7, 2008, the schedular criteria for the 
assignment of an initial evaluation in excess of 20 percent 
for service-connected osteoporosis with multiple fractures, 
thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 
4.71a, Diagnostic Codes 5013, 5242 (2008).  

3.  As of January 7, 2008, the schedular criteria for the 
assignment of an evaluation in excess of 40 percent for 
service-connected osteoporosis with multiple fractures, 
thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 
4.71a, Diagnostic Codes 5013, 5242 (2008).  
 
4.  The criteria for an initial compensable rating for 
service-connected gallstones, status post cholecystectomy, 
are not shown to have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.114, Diagnostic Codes 7318, 7346 (2008).  

5.  The criteria for specially adapted housing have been met.  
38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.809, 3.809a (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to initial 
increased/compensable evaluations for his service-connected 
loss of vision, left eye, osteoporosis with multiple 
fractures, thoracolumbar spine, and gallstones, status post 
cholecystectomy.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

With regard to the history of the disabilities on appeal, see 
38 C.F.R. § 4.1 (2008), the medical evidence shows that in 
October 2000, the Veteran sustained a subacrachnoid bleed due 
to a ruptured tip aneurysm, for which he underwent surgical 
procedures that included a tracheostomy.  During his 
treatment, he was found to have an extensive eighth cranial 
nerve schwannoma.  In August 2001, he underwent a left 
posterior fossa craniotomy and excision of cerebellar pontine 
angle tumor, with subsequent left paresis and weakness of the 
extremities.  In January 2002, he underwent gamma knife 
radiosurgery for his residual intracanalicular vestibular 
schwannoma.   

It appears that in March 2003, the RO granted service 
connection for residuals of subarachnoid bleed based on an 
opinion relating left ear hearing loss shown in service to 
the Veteran's acoustic neuroma/vestibular schwannoma.  
Service connection is currently in effect for disabilities 
that include weakness of the left hand, weakness of the 
bilateral lower extremities (all weakness secondary to the 
Veteran's acoustic neuroma/vestibular schwannoma), and a 
bilateral knee disorder.  

A total disability rating for compensation purposes based on 
individual unemployability (TDIU) is in effect from August 
31, 2001.  

Special monthly compensation is in effect based on loss of 
use of one eye with light perception only.  See 38 U.S.C.A. 
§§ 1114(k); 38 C.F.R. § 3.350(a) (2008).  

With regard to the claim for an initial evaluation in excess 
of 30 percent for service-connected loss of vision, left eye, 
during his hearing, held in July 2009, the Veteran testified 
that he only had peripheral vision in his left eye, that his 
left eye vision was blurry, that he closed his left eye 
during such activities as reading or driving to increase his 
overall visual ability, that his left eye is productive of a 
nightly discharge, and that his left eye is often irritated.  

In April 2003, the RO granted service connection for 
"residual of subarachnoid bleed/vestibular schwannoma, loss 
of vision, left eye," evaluated as noncompensable, with an 
effective date for service connection of September 26, 2002.  
The Veteran appealed the issue of entitlement to an initial 
compensable evaluation.  In October 2003, the RO increased 
his evaluation to 30 percent, with an effective date for the 
30 percent rating (as well a changed effective date for 
service connection) of August 31, 2001.  

Amendments were recently made to the regulations pertaining 
to the evaluation of eye disabilities.  These revisions, 
however, were effective only to claims received on or after 
December 10, 2008 and, accordingly, are inapplicable to this 
case.  

The RO has evaluated the Veteran's service-connected left eye 
vision loss as 30 percent disabling under DC's 6099-6070.  
See 38 C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  Here, DC 6099 represents an injury to 
the eye, and DC 6070 represents impairment of central visual 
acuity.  

Since service connection is not in effect for the right eye, 
it is considered normal.  For rating purposes, in terms of 
central visual acuity, "normal" means 20/40 vision, as 
shown at 38 C.F.R. § 4.84a, Table V.  See 38 C.F.R. § 
3.383(a)(1) (2008); see also 38 C.F.R. § 4.14 (manifestations 
not resulting from the service-connected disability may not 
be used in establishing the service-connected evaluation).  

However, compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities of 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(1) (2008).  

In rating visual acuity, the best distant vision obtainable 
after best correction by glasses will be the basis of the 
rating.  38 C.F.R. § 4.75 (2008).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79 (2008).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2008).  

A July 2007 VA report notes 20/20 vision in the right eye, 
and 20/60 vision in the left eye.  The assessment notes a 
history of vitreal hemorrhage OS (right eye), status post 
vitrectomy, stable without residual or recurrent vitreal 
hemorrhage, history of acoustic neuroma symptoms with 
possible intraoperative corneal exposure OS (left eye), 
corneal scarring OS (left eye) with reduced vision (20/60 
variable), that the Veteran was not blind, pseudophakia OS 
(right eye), status post YAG (laser) capsulotomy, stable.  

A January 2008 VA eye examination report shows that the 
Veteran has corrected visual acuity in the nonservice-
connected right eye of 20/20 (both near and far), and 
corrected visual acuity in the service-connected left eye of 
20/60 (both near and far).  The diagnosis notes myopia, 
anisometropia, presbyopia, corneal scar OS (left eye), and 
IOL (intraocular lens), left eye.  The examiner noted that VF 
(visual field) testing was not done because internals did not 
warrant it, i.e., the eyes were clear OU (both eyes), VA 
(visual acuity) in OS ( the right eye) was 20/60, and that 
the examiner did not have a Goldmann Perimeter.  The examiner 
indicated that the Veteran's claims file had been reviewed.  

As an initial matter, to the extent that special monthly 
compensation is in effect based on loss of use of one eye 
with light perception only, this does not appear to be 
consistent with the aforementioned VA findings, dated in 2007 
and 2008.  In any event, the Veteran has been assigned the 
maximum disability rating possible for one service-connected 
eye under the diagnostic codes for impairment of field 
vision.  Therefore, an initial evaluation in excess of 30 
percent for the service-connected left eye is not warranted.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6070.  

Similarly, under the circumstances, the 30 percent evaluation 
is the maximum schedular rating available for aphakia of one 
eye, impairment of the visual field in one eye, or diplopia 
of one eye.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6029, 
6080, 6090.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6066, and Table V, a 
40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  However, in 
this case there is no evidence to show that the Veteran has 
sustained an anatomical loss of his left eye.  Therefore, the 
criteria for an initial evaluation in excess of 30 percent 
are not shown to have been met under Diagnostic Code 6066.  
See also 38 C.F.R. § 4.80.  

Finally, as there is no competent evidence of tuberculosis of 
the eye, glaucoma, or malignant new growths of the eyeball, a 
initial evaluation in excess of 30 percent is not warranted 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014.  

The Veteran asserts that he is entitled to an increased 
initial evaluation for service-connected osteoporosis with 
multiple fractures, thoracolumbar spine, evaluated as 20 
percent disabling prior to January 7, 2008, and 40 percent 
thereafter.  During his July 2009 hearing, he testified that 
he has greatly restricted his activities due to his 
osteoporosis, that he has difficulty getting out of bed due 
to morning stiffness, that he cannot walk without support, 
that he desires to walk while pushing a wheelchair so that he 
can rest if needed, that he could only walk about 100 feet 
with support, that he could walk about a mile with support 
(i.e., a wheelchair), and that he also used a cane to 
ambulate.  

The Board notes that the history of the medical evidence for 
this disability includes December 2002 X-rays which noted 
diffuse osteopenia with compression fractures at L1, L2, and 
L3, as well as fractures at T5, T6, and T8.  A January 2003 
private report notes that he used a walker, and a lumbar 
brace, and that he complained of severe pain.  In 2003, he 
underwent a kyphoplasty at L1, L2, and T9.  An October 2005 
X-ray report contains an impression of prior vertebroplasty 
T9, mild compression of T8, T10, and T11, with osteoporosis 
and prior vertebroplasties at L1 and L2, mild collapse of the 
endplates of L3 and L4, and a stable appearance since January 
2004.  See 38 C.F.R. § 4.1.  

In June 2006, the RO essentially determined that the 
Veteran's steroid treatment for his residuals of subarachnoid 
bleed had caused his thoracolumbar spine disability, and 
granted service connection on a secondary basis.  See 
38 C.F.R. § 3.310 (2008).  The RO assigned a 20 percent 
evaluation for this disability, with an effective date for 
service connection (and the 20 percent evaluation) of 
February 21, 2006.  The Veteran appealed the issue of 
entitlement to increased initial evaluation.  In April 2008, 
the RO increased his evaluation for his thoracolumbar spine 
disability to 40 percent, with an effective date for the 40 
percent evaluation of January 7, 2008.  

The RO has evaluated this disability under DC's 5013-5242.  
See 38 C.F.R. § 4.27.  

Under DC 5013, "Osteoporosis, with joint manifestations" 
will be rated on limitation of motion of affective parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.  DC 5242 covers degenerative 
arthritis of the spine.  

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 
5242 (degenerative arthritis of the spine) (see also DC 
5003), and DC 5243 (intervertebral disc syndrome) are all 
rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  

The General Rating Formula provides that a 20 percent rating 
is warranted for: Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The General Rating Formula provides that an evaluation of 40 
percent is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  

The General Rating Formula provides that a 50 percent rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  An evaluation of 60 percent is warranted for 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

Prior to January 7, 2008, the relevant medical evidence 
includes a VA examination report, dated in April 2006, which 
shows that the Veteran's thoracolumbar spine had forward 
flexion to 45 degrees, extension to 10 degrees, lateral 
flexion to 30 degrees (bilaterally), and lateral rotation to 
30 degrees (bilaterally).  The diagnosis noted lumbar spine 
multiple fractures, L1-L5.  

The Board finds that, prior to January 7, 2008, an initial 
rating in excess of 20 percent is not warranted under DC 
5237, 5242, or 5243 and the General Rating Formula.  The only 
recorded ranges of motion for the thoracolumbar spine showing 
degrees of motion are in the aforementioned April 2006 VA 
examination report, which show that the Veteran's back has 
flexion to no less than 45 degrees.  In addition, there is no 
evidence of ankylosis of the entire thoracolumbar spine.  In 
summary, there is no evidence to show that the Veteran has 
favorable ankylosis of the entire thoracolumbar spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  With regard to DC 5243, there is no evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1, and the evidence is 
insufficient to show that the Veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

As of January 7, 2008, the relevant medical evidence includes 
a VA examination report, dated in January 2008, which 
indicates that the examination was performed on January 7, 
2008.  This report shows that the Veteran's thoracolumbar 
spine had forward flexion to 30 degrees, extension to 10 
degrees, lateral flexion to 10 degrees (bilaterally), and 
lateral rotation to 10 degrees (bilaterally).  The report 
notes ankylosis of the surgical site around L3.  The 
diagnoses note severe osteoporosis of the thoracic and lumbar 
spine from corticosteroids, multiple compression fractures, 
status post kyphoplasty, and chronic back pain.  

The Board finds that, as of January 7, 2008, an evaluation in 
excess of 40 percent is not warranted under DC 5237, 5242, or 
5243 and the General Rating Formula.  The only recorded 
ranges of motion for the thoracolumbar spine showing degrees 
of motion are in the aforementioned January 2008 VA 
examination report, which show that the Veteran's back has 
flexion to no less than 30 degrees.  In addition, despite the 
finding of ankylosis of the surgical site around L3, there is 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

With regard to DC 5243, there is no evidence to show that a 
physician ordered bed rest for his thoracolumbar spine 
symptoms, and he does not appear to have received a formal 
diagnosis of intervertebral disc syndrome, nor is the Veteran 
shown to have incapacitating episodes within the meaning of 
the regulation.  See Diagnostic Code 5243, Note 1.  The 
evidence is therefore insufficient to show that the Veteran 
has intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

With regard to associated neurological abnormalities, during 
the entire appeal period, the Veteran has not been diagnosed 
with any neurological disorders that are currently shown to 
be related to his lumbar or thoracic spine disorders, nor is 
associated neurological symptomatology warranting a 
compensable rating shown by the clinical evidence of record.  
See General Rating Formula, Note 1.  

The Veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected gallstones, 
status post cholecystectomy.  During his July 2009 hearing he 
essentially testified that he has had involuntary bowel 
movements, and an unrepaired hernia, following removal of his 
colostomy bag in December 2000 (i.e., during treatment for 
his subarachnoid bleed).

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1, in 2005, the Veteran underwent a cholecystectomy after 
being diagnosed with cholecystitis.  

In June 2006, the RO granted service connection for 
gallstones, status post cholecystectomy, as secondary to 
service-connected residuals of subarachnoid bleed.  See 
38 C.F.R. § 3.310.  The RO evaluated this disability as 
noncompensable, with an effective date for service connection 
of February 21, 2006.  The Veteran has appealed the issue of 
entitlement to an initial compensable evaluation.  

The RO has evaluated this disability under 38 C.F.R. § 4.114, 
DC 7318.  Under 38 C.F.R. § 4.114, DC 7318, a 10 percent 
evaluation is assigned for: gall bladder, removal of: with 
mild symptoms.  

The relevant medical evidence consists of VA and non-VA 
reports, dated between February 2006 and 2008:  

A VA "liver, gall bladder, and pancreas" examination 
report, dated in April 2006, notes that the Veteran has had 
no problems since his 2005 surgery.  This report shows that 
the Veteran stated that he had a weight gain of 20 pounds 
over the past year, with no steatorrhea, malabsorbtion, or 
malnutrition.  The diagnosis was cholelithiasis, with no 
effect on daily activities.  

A VA genitourinary examination report, and a VA brain and 
spinal cord examination report, both dated in April 2006, 
show that the Veteran weighed 220 pounds.  

VA progress notes, dated in 2006, indicate that the Veteran 
complained of violent diarrhea, and that his "problem list" 
and assessments noted constipation, GERD (gastroesophageal 
reflux disease), Barrett's esophagus, and obesity, and that 
he was encourage to lose weight.  Reports dated in September 
and October of 2006 note that he weighed 234 pounds.  

A VA "liver, gall bladder, and pancreas" examination 
report, dated in January 2008, notes that the Veteran 
complained of occasional heartburn but no abdominal pain, and 
that he took Omeprazole daily.  The report notes the 
following: his abdominal wall is "problematic" due to prior 
surgical procedures and obesity; there is no vomiting, 
hematemesis, or melena; it is not productive of episodes of 
colic, or other abdominal pain, fever, distension, nausea, or 
vomiting; he has fatigue, weakness, depression, and anxiety, 
that are not due to his gall bladder surgery; there is no 
chronic liver disease; on examination, the Veteran was mildly 
obese, with no pallor, jaundice, or cyanosis; his gall 
bladder scar was well-healed and non-tender, there was no 
stigmata of cirrhosis, palmar erythema, spider angiomas, or 
prominence of superficial abdominal veins.  The diagnoses 
noted status post surgical cholecystectomy, Barrett's 
esophagus, GERD, diastasis recti, erythrocystosis, mild 
hypercalcemia, and mild hyperbilirubinemia.  

A VA spine examination report, dated in January 2008, shows 
that the Veteran weighed 234 pounds.  

The Board finds that an initial compensable rating is not 
warranted.  The Board first notes that the evidence indicates 
that the Veteran has gained weight over the appeal period, 
with the weight quite stable since 2006, and that the 
criteria for the definition of "weight loss" are therefore 
inapplicable.  See 38 C.F.R. § 4.112 (2008).  The evidence 
further shows that the Veteran has complained of such 
symptoms as abdominal pain, heartburn, nausea, constipation, 
and GERD.  However, the April 2006 VA examination report 
shows that the examiner determined that the Veteran's 
cholelithiasis had no effect on his daily activities.  
Furthermore, although there is a notation in the January 2008 
VA examination report that his abdominal wall is 
"problematic" due to "prior surgical procedures and 
obesity," when read in context, the Board is unable to find 
that the Veteran has mild symptoms associated with his 
gallstones, status post cholecystectomy.  

In this case, the medical evidence shows that there is no 
vomiting, hematemesis, or melena, nor is the Veteran's 
disability shown to be productive of episodes of colic, or 
other abdominal pain, fever, distension, nausea, or vomiting.  
There is no evidence of melena, or hematemesis.  Although he 
has fatigue, weakness, depression, and anxiety, the examiner 
specifically stated that these symptoms are not due to his 
gall bladder surgery.  

Finally, the Veteran appears to assert that he has difficulty 
with bowel control following his December 2000 treatment for 
his subarachnoid bleed.  However, this treatment occurred 
about five years prior to his cholecystectomy (in 2005), and 
in any event, there is no competent evidence associating 
bowel or bladder symptoms with the disability in issue.  In 
this regard, the January 2008 VA examination report notes 
that the Veteran had no associated bladder or bowel 
complaints, providing highly probative evidence against this 
claim.  

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran's disability is 
manifested by mild symptoms.  See 38 C.F.R. § 4.114, DC 7318.  
Accordingly, the Board finds that the criteria for an initial 
compensable rating have not been met, and that the claim must 
be denied.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7801 and 7802, (2008), a 10 percent evaluation is warranted 
for: "scars, other than head, face, or neck," that inter 
alia cover an area or areas exceeding 144 square inches (929 
sq. cm.).  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2008), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination, or superficial and unstable.  In this 
case, the Veteran does not contend, and the evidence does not 
show, that a separate compensable rating is warranted for his 
surgical scar.  

The only relevant medical evidence is found in the January 
2008 VA examination report, which shows that the Veteran was 
noted to have a well-healed and non-tender scar.  Given the 
foregoing, the Board finds that the Veteran is not shown to 
have compensable manifestations of his scar under 38 C.F.R. § 
4.118, and that the assignment of a separate 10 percent 
evaluation for scarring is not warranted.  

With regard to the application of 38 C.F.R. § 3.321(b)(1), 
the Board has reviewed the entirety of the disability 
picture, but finds that it is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In any event, a TDIU 
rating is in effect as of August 2001.  

As for the specific disabilities on appeal, neither frequent 
hospitalization nor marked interference with employment due 
to these disabilities is demonstrated, nor is there any other 
evidence that these conditions involve such impairment that 
an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  For this reason, the 
Board finds no basis to refer this case for consideration of 
an extraschedular rating.  

In deciding the Veteran's increased initial evaluation 
claims, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  As noted 
above, the Board does not find evidence that the Veteran's 
evaluations should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to increased compensation during any time 
within the appeal period.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a 
worsening of any of the disabilities on appeal such that 
increased evaluation are warranted.    
 
The Veteran asserts that he is entitled to specially adapted 
housing, or a grant for necessary special home adaptations.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2008).  

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).  

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he/she has compensation based on 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809(a).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The record shows that the Veteran is service-connected for 
osteoporosis with multiple fractures, thoracolumbar spine, 
evaluated as 40 percent disabling; loss of vision, left eye, 
evaluated as 30 percent disabling; weakness of the left hand, 
evaluated as 30 percent disabling; weakness of the left leg, 
evaluated as 30 percent disabling; weakness of the right leg, 
evaluated as 20 percent disabling; a bilateral knee disorder, 
evaluated as 10 percent disabling; residuals of a left foot 
fracture, evaluated as 10 percent disabling; left ear hearing 
loss, evaluated as 10 percent disabling; left facial droop, 
evaluated as 10 percent disabling; residuals of a left 
clavicle fracture, evaluated as noncompensable, and 
gallstones, status post cholecystectomy, evaluated as 
noncompensable.  His combined rating is 90 percent.  He has 
also been awarded a TDIU, and special monthly compensation on 
account of loss of use of one eye having only light 
perception.  

The Board has determined that the first criteria listed at 38 
C.F.R. § 3.809 are met, and that specially adapted housing is 
warranted.  Specifically, a private treatment report from Dr. 
J.L.G. dated in 2003, indicates that the Veteran used a brace 
and a walker.  An April 2006 VA examination report indicates 
that the Veteran needed to constantly use a cane, that he had 
bilateral hand, and bilateral lower extremity weakness, that 
were residual to his subarachnoid bleed.  A January 2008 VA 
examination report shows that the Veteran has flare-ups of 
back pain that impair his daily functional activities for 
self-care, and that he needs assistance with dressing and 
bathing.  The report indicates that he uses a cane, he could 
only walk 15 steps, and that he had pain, fatigue, weakness, 
lack of endurance, and incoordination.  The report states 
that "he is totally incapacitated."  

Based on the findings above, the Board therefore finds that 
the evidence is sufficient to show that the Veteran has the 
loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  See 38 C.F.R. § 3.809.  Accordingly, the claim 
is granted.  

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the Veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a. Essentially, since the Veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.  

To the extent that the claims have been denied, in reaching 
these decisions, the Board considered the benefit-of-the-
doubt rule; however, as the preponderance of the evidence is 
against the appellant's claims, such rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005, and February and August of 
2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  

With regard to the claims for initial compensable/increased 
evaluations, as these claims involve initial evaluations, the 
VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

An initial evaluation in excess of 30 percent for service-
connected loss of vision, left eye, is denied.  

An increased initial evaluation for service-connected 
osteoporosis with multiple fractures, thoracolumbar spine, 
evaluated as 20 percent disabling prior to January 7, 2008, 
and 40 percent thereafter, is denied.  

An initial compensable evaluation for service-connected 
gallstones, status post cholecystectomy, is denied.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


